    Case 1:18-mj-00582-TCB Document 2 Filed 12/07/18 Page 1 of 3 PageID# 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division



UNITED STATES OF AMERICA


               V.

                                                             Case No. 1:18-mj-582
PER ANDREW BANNER,

               Defendant.




               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Officer Michael Digennaro, being duly sworn, state the following:

       1.      I entered on duty with the Security Protective Service ("SPS") of the Central

Intelligence Agency ("CIA") in January 2018. I graduated from the Federal Law Enforcement

Training Center ("FLETC") in June 2018. At FLETC, I was a member of Uniformed Police

Training Program Class #812. Following my graduation, I received an additional eight weeks of

CIA-specific training prior to being assigned as an officer at the CIA Headquarters in McLean,

Virginia.

       2.      This affidavit is submitted in support of a criminal complaint charging PER

ANDREW BANNER with knowingly possessing or causing to be present a weapon on an Agency

installation in violation of32 C.F.R. § 1903.10(a).

       3.      The facts and information contained in this affidavit are based upon my personal

knowledge and observations during the course of this investigation, information conveyed to me
by other individuals, including law enforcement officers, and my review of records, documents,

and other physical evidence obtained during the investigation. This affidavit contains information

                                                1
Case 1:18-mj-00582-TCB Document 2 Filed 12/07/18 Page 2 of 3 PageID# 3
Case 1:18-mj-00582-TCB Document 2 Filed 12/07/18 Page 3 of 3 PageID# 4
